Citation Nr: 1021548	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-35 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiovascular 
disorder, to include as a result of in-service exposure to 
herbicides.  

3.  Entitlement to service connection for skin cancer, to 
include as a result of in-service exposure to herbicides.  

4.  Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of in-service exposure to 
herbicides.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C.A. § 1116, VA will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for these diseases.  Those regulations will take 
effect on the date that a final rule is published in the 
Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot 
be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, 
and B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  Although 
the current appeal includes the issue of entitlement to 
service connection for a cardiovascular disorder, medical 
evidence of record does not reflect a diagnosis of ischemic 
heart disease-nor has the Veteran contended that he has been 
diagnosed with this disability.  Accordingly, the Board will 
proceed with a consideration of this claim.  

For the reasons set forth below, the Veteran's appeal is 
being REMANDED to the RO.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for a 
cardiovascular disorder; diabetes mellitus, type II; and skin 
cancer on a direct basis and as a result of exposure to Agent 
Orange during service in Vietnam.  The Board notes that, 
while a copy of the Veteran's DD Form 214 shows that his 
decorations and awards include a Vietnam Campaign Medal, and 
in an April 2003 VA Form 21-526 he indicated he served in 
Vietnam, his personnel records have not been associated with 
the claims file.  

In regard to service connection on a presumptive basis as a 
result of exposure to herbicides, the Board notes that, if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2009).  

The Board further notes that, notwithstanding the foregoing 
presumptive provisions, the United States Court of Appeals 
for the Federal Circuit has determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. 
Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Here, with regard to the cardiovascular and skin cancer 
issues in particular, the Board notes that, in the December 
2007 claim, the Veteran asserted that these disorders are a 
result of exposure to defoliants sprayed during service in 
Vietnam.  VA records reflect diagnoses of basal cell 
carcinoma and atrial fibrillation.  See March 2008 VA 
outpatient treatment record.  

With regard to the Veteran's diabetes claim, the Board notes 
that service treatment records reflect complaints of passing 
out in August 1967 and a family history of diabetes.  The 
assessments were vasomotor instability and rule out diabetes, 
and fasting blood sugar was reported as "88 mgms%".  

An October 1, 2007 VA record reflects laboratory testing 
showed a glucose level of 136; an October 2, 2007 record 
notes that blood sugar was up to 139 that Metformin was being 
prescribed; and a December 2007 report notes a past medical 
history of diabetes.  A December 2007 VA diabetology 
consultation record notes that the Veteran denied having 
diabetes.  A February 2008 VA eye examination notes that the 
Veteran, "had a long hospitalization last fall, diagnosed 
with DM at that time."  No diabetic retinopathy was noted 
and the assessment was pinguelaue, dry eye syndrome.  

On VA examination diabetes mellitus examination in February 
2008, the examiner noted that, other than the glucose level 
of 136 in October 2007, the Veteran had not had significant 
elevations in his blood sugars prior to, or since, that time, 
adding that use of Metformin had been discontinued after a 
short period of time.  The examiner concluded that the 
Veteran did not meet the diagnostic criteria for diabetes 
mellitus, "at this time."  The Board notes that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service 
connection even though the disability resolves prior to 
adjudication of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

In addition, an April 2008 VA record notes that the Veteran 
was advised of the importance of exercise in helping with 
many of the relevant disease states, to include "pre-
diabetes."  The record reflects a change in medication and 
the examiner noted, "Rosuva 20 for formulary compliance as 
well as the Enhance trial.  Will need to long term work on 
his HDL and triglycerides.  May consider Niaspan as the next 
step although veteran is insulin resistant."  

With regard to the Veteran's hypertension claim, the Board 
notes that, at the September 1969 separation examination, the 
Veteran had a blood pressure reading of 140/80.  Post-service 
medical records reflect a diagnosis of hypertension.  

In this case, the Board finds that there is insufficient 
evidence upon which to base a determination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Of particular 
significance to the Board in this matter are the relevant 
in-service and post-service symptomatology.  Consequently, 
and based on this evidentiary posture, the Board concludes 
that the Veteran should be afforded a pertinent VA 
examination(s).  [While the Board is not required to remand 
an appealed claim solely because of the passage of time since 
an otherwise adequate examination report was prepared, in 
this case, VA records associated with the claims file 
following the February 2008 diabetes mellitus examination are 
relevant to claim of entitlement to service connection for 
diabetes mellitus.]  In addition, confirmation of the 
Veteran's assertions concerning his active duty in the 
Republic of Vietnam is necessary, and his service personnel 
records should be obtained and associated with his claims 
folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's service 
personnel records with the claims file.  
The Board is particularly interested in 
records reflecting the Veteran's tour(s) 
of duty-to include whether he served in 
the Republic of Vietnam.  All records 
obtained should be associated with the 
claims file.  

2.  Then, accord the Veteran an 
appropriate VA examination(s) to determine 
the nature, extent, and etiology of his 
hypertension, cardiovascular disorder (to 
include atrial fibrillation), diabetes 
mellitus (type II), and basal cell 
carcinoma.  The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  

For any cardiovascular disorder, diabetes 
mellitus (type II), and basal cell 
carcinoma diagnosed on examination, the 
examiner should express an opinion in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that these disorders are caused by, or 
otherwise related to, the Veteran's active 
duty, including in-service exposure to 
Agent Orange.  

For any hypertension diagnosed on 
examination, the examiner should express 
an opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that this disability is caused 
by, or otherwise related to, the Veteran's 
active duty.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions 
provided.

3.  Following completion of the above, the 
issues on appeal should be readjudicated.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued, and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

